Citation Nr: 0617162	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's daughters:  N.S. and G.T.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1945 to October 1947 and apparently 
from May 1948 to March 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Waco Regional Office (RO).  In 
November 2004, the appellant's two daughters testified on her 
behalf at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  

The appellant was originally represent by Disabled American 
Veterans, however, she appointed The American Legion as her 
representative in October 2002 as reflected on VA From 21-22.  
A November 2004 statement from The American Legion 
representative indicates that the representative has been 
provided an opportunity to review the claims file and advance 
an argument on the appellant's behalf.  Furthermore, The 
American Legion representative was present at the subsequent 
Travel Board hearing.  

 
FINDINGS OF FACT

1.  The veteran died in June 2001 at the age of 73; laryngeal 
cancer is certified as the cause of his death, and no 
contributing causes are listed.  

2.  The veteran had established service connection for left 
ring finger (non-dominant) laceration of the flexor tendon 
and fractures of the 6th and 7th ribs; each disability was 
assigned a noncompensable rating.

3.  The evidence reflects that the veteran did not serve in 
Vietnam, he was not in Korea when Agent Orange was used 
there, and he was not otherwise shown by the evidence on file 
to have been exposed to Agent Orange.

4.  The veteran's death-causing laryngeal cancer was not 
manifested in service or in the first postservice year; and 
there is no competent evidence linking the veteran's death-
causing illness to service.

5.  The preponderance of the evidence is against a finding 
that the veteran's service-connected left ring finger (non-
dominant) laceration of the flexor tendon and fractures of 
the 6th and 7th ribs disabilities substantially or materially 
contributed to cause or hastened his death or was an 
underlying cause of the death-causing laryngeal cancer.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In letters dated in 
September 2001 and February 2002 (prior to the rating 
decision on appeal), and in the July 2002 rating decision, 
the RO notified the appellant of the information and evidence 
needed to substantiate and complete her claim.  The letters 
notified her of what part of that evidence she was to 
provide, and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The September 2001 and February 2002 letters told 
the appellant to complete the enclosed consent form or 
submit, herself, private medical records that would support 
her claim, she was advised to tell VA about any additional 
information or evidence she wanted VA to obtain, and she was 
advised to [s]end the information describing the additional 
evidence or the evidence itself" to VA.  A May 2003 
statement of the case also advised her to submit any evidence 
in claimant's possession that pertains to the claim.  The 
claim was subsequently adjudicated in a March 2004 
supplemental statement of the case.  
And while notice fully complying with VA's duties to assist 
and notify may not have been provided prior to the rating on 
appeal, the Board finds that, here, the lack of such a pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  

And while the appellant was not notified of the effective 
date of an award (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), she is not prejudiced by lack of such 
notice, as these matters become significant only upon a grant 
of service connection, and here the claim for service 
connection for the veteran's cause of death is being denied.  
She is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Regarding the duty to assist, the record includes service 
medical records (SMR's), private treatment records, and 
records from VA North Texas Health Care System.  All 
identified pertinent available records have been obtained.  
The duty to assist requirements appear to be substantially 
met.  The appellant is not prejudiced by the Board's 
proceeding with review of the matter on the merits at this 
point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

The veteran died in June 2001 at the age of 73; laryngeal 
cancer is certified as the cause of his death, and no 
contributing causes are listed.  During his lifetime, the 
veteran had established service connection for left ring 
finger (non-dominant) laceration of the flexor tendon and 
fractures of the 6th and 7th ribs; each disability was 
assigned a noncompensable rating.

The veteran's SMR's, including an October 1966 retirement 
physical examination, were negative for any complaints, 
treatment, or findings for any conditions that caused or 
contributed to the veteran's death.  

Postservice medical records include May 2000 to May 2001 
treatment records from Texoma Healthcare System.  A May 2000 
record noted that the veteran had complaints of a sore throat 
and in June 2000 biopsies were performed that revealed a well 
differentiated squamous cell carcinoma.  July 2000 records 
documented a history of chewing tobacco, and chewing cigars 
(approximately two per day in the past).  He had difficulty 
swallowing and complaints of hoarseness.  The assessment 
included a review of a June 2000 CT scan of the neck and 
revealed at least a T2 squamous cell carcinoma of the 
hypopharynx (piriform sinus) versus possible T3.  It was 
noted that he was a poor candidate for surgery and/or 
chemotherapy because of his heart disease.  Radiation was 
determined to be the primary therapy.  In September 2000, it 
was noted that he had significant difficulty with weight loss 
early in the course of therapy and had inserted a 
percutaneous endoscopic gastrostomy (PEG) tube.  After the 
tube placement, he maintained his weight throughout therapy.  
He continued to have difficulty with swallowing and 
hoarseness.  A January 2001 swallowing function video 
revealed a likely stricture in the cervical esophagus.  In 
February 2001, he underwent direct laryngoscopy and 
esophagoscopy for dysphagia.  In mid-April 2001, he underwent 
tracheostomy and direct laryngoscopy with biopsy.  The 
postoperative diagnosis was airway obstruction; history of 
squamous cell carcinoma of the larynx and left piriform sinus 
mass.  A subsequent record provided a pathological diagnosis 
status post radiation therapy of left piriform sinus mass, 
biopsies, well differentiated squamous cell carcinoma.  

Records from Dr. AW dated in 2001 noted that the veteran had 
complaints of shortness of breath which had been progressive 
since his radiation therapy to the throat.  He had a "bad 
heart" and a diagnosis of Chronic Obstructive Pulmonary 
Disease (COPD).  He smoked cigars for 6 years and chewed 
tobacco.  He used a combivent inhaler which did not help with 
breathing and tracheostomy was recommended.

February to April 2001 treatment records from the Texas 
Cancer Center noted a history of smoking and chewing tobacco.  
It was indicated that the veteran never regained the ability 
to swallow and has been dependent on a PEG tube.  A recent 
endoscopy indicated that the larynx was fine, but revealed a 
complete obstruction of his esophagus at about 20 cm and no 
lumen could be seen.  The veteran was told nothing else could 
be done, so he came to the Texas Cancer Center seeking 
another opinion.  It was noted that he probably had a 
stricture as a result of radiation therapy.  It appeared that 
he was recommended for esophageal dilation.  Early in April 
2001, a record noted an increased difficulty with breathing.  
The impressions were laryngeal cancer (no evidence of the 
disease), upper esophageal stricture secondary to radiation 
therapy, and COPD.  He was subsequently scheduled for 
consideration of repeat esophageal dilation.  

May to June 2001 treatment records from VA North Texas Health 
Care Systems included in the history that following radiation 
for laryngeal cancer, the veteran had several episodes of 
aspiration pneumonia in the past secondary to esophageal 
stricture, which developed after radiation therapy.  He 
underwent an emergency tracheostomy and was hospitalized in 
Texoma Medical Center until May 2001.  From the Texoma 
Medical Center, he was admitted into the VA Bonham Nursing 
Care Unit where he received treatment until his death in June 
2001.  

In November 2001, records received by Dr. DT included 
treatment records from May 2000 to May 2001 from ENT Centers 
of North Texas, and duplicative records from Texas Cancer 
Center and Texoma Medical Center.  Records received from Dr. 
DT essentially indicated the same above-mentioned complaints, 
treatment and findings regarding the veteran's death causing 
laryngeal cancer/squamous cell carcinoma.  

III.  Criteria and Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic diseases, 
including malignant tumors (e.g. laryngeal cancer) are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 
3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The veteran's death certificate lists the cause of his death 
as laryngeal cancer, and no contributing causes are listed.  
Here, laryngeal cancer was not manifested during service or 
in the veteran's first postservice year.  The year 2000 was 
the earliest record of any throat disability, in which Texoma 
Medical Center's and Dr. DT's treatment records noted that 
the veteran had complaints of sore throat, difficulty in 
swallowing, and hoarseness (about 33 years after service).  
There is no competent evidence of record that links the 
veteran's laryngeal cancer to his active service.  
Consequently, service connection for the cause of the 
veteran's death on the basis that the death-causing disease 
was incurred or aggravated in service or may (as a chronic 
disease) may be presumed to have been incurred in service is 
not warranted.

The only disabilities for which service connection was 
established during the veteran's lifetime was left ring 
finger (non-dominant) laceration of the flexor tendon and 
fractures of the 6th and 7th ribs.  There is no competent 
evidence that the veteran's service-connected disabilities 
were in any way a factor in contributing to cause or 
hastening his death.

In the alternative, it appears that the appellant has 
advanced the theory that the veteran's larynx cancer was the 
result of exposure to chemicals during service.  With respect 
to the above contention, the Board notes that presumptive 
service connection for the terminal laryngeal cancer on the 
basis of herbicide exposure is not for application in the 
present case.  Indeed, under 38 C.F.R. § 3.307(a)(6)(iii), it 
is clear that such presumption only applies to veterans with 
active service in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Here, the veteran had no active service in the Republic of 
Vietnam.  

Furthermore, the appellant has raised the argument that the 
veteran was exposed to Agent Orange during his service in 
Korea.  The Department of Defense has indicated that Agent 
Orange was used in Korea in the area of the demilitarized 
zone from April 1968 to July 1969.  See, e.g., VHA Directive 
2000-027 (September 5, 2000).  Significantly, however, the 
veteran was discharged from active military service prior to 
April 1968.  

With no presumption in operation, the objective evidence must 
affirmatively demonstrate herbicide or chemical exposure 
during active service.  Here, such herbicide exposure or any 
other type of chemical exposure has not been demonstrated.

Thus, as the veteran is not presumed to have been exposed to 
Agent Orange, he was not in Korea during the time period the 
Department of Defense has indicated that Agent Orange was 
used there, and the appellant has not otherwise shown that 
the veteran was exposed to Agent Orange in service, the 
appellant is not entitled to service connection for the cause 
of the veteran's death from a disease associated with 
exposure to an herbicide agent under 38 C.F.R. § 3.309(e) 
(2005).

The appellant and her daughters maintain that the veteran's 
death was caused by an event in service or his service 
connected disabilities.  As laypersons, their unsupported 
contentions in the matter of medical causality have little 
probative value.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and the 
cause of his death. The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


